DISMISS; and Opinion Filed February 4, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01017-CV

IN THE MATTER OF CYNTHIA HOUSTON AND CHARLES ANTHONY ALLEN SR.

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV99-01573-V

                             MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Lewis
                                    Opinion by Justice Lewis
       In a letter dated December 5, 2014, the Court questioned its jurisdiction over this appeal.

Specifically, we questioned whether there was an appealable order. We instructed appellant to

file a letter brief addressing our jurisdictional concern and gave appellee an opportunity to

respond. Appellant filed a brief but appellee did not respond.

       Generally, this Court has jurisdiction only over appeals from final judgments.         See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). In the notice of appeal, appellant

stated he was appealing the “trial court’s order denying the Petitioner’s Motion for Free

Appellate Records from the hearing on an application for a protective order.” The trial court

signed this order on June 14, 2013. In that order, the trial court explained that the protective

order was granted on October 1, 1999 and that the time for appeal had passed.

       In his jurisdictional brief, appellant cites to this Court’s mandamus jurisdiction as

authority for this Court to retain this appeal. Appellant argues that the trial court erred in
entering the protective order back in 1999. The time to appeal that order, however, has passed.

Appellant fails to address how the Court has jurisdiction over the order addressed in his notice of

appeal. The trial court’s order denying appellant a free appellate record is not a final, appealable

order. Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE


131017F.P05




                                                –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF                                   On Appeal from the 292nd Judicial District
CYNTHIA HOUSTON AND                                Court, Dallas County, Texas.
CHARLES ANTHONY ALLEN, SR.                         Trial Court Cause No. CV99-01573-V.
                                                   Opinion delivered by Justice Lewis.
No. 05-13-01017-CV                                 Justices Francis and Lang-Miers,
                                                   participating.


       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 4th day of February, 2014.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –3–